                                                                             RECEIVED
                        UNITED STATES DISTRICT COURT                             JUL 0 7 2021
                        FOR THE DISTRICT OF COLUMBIA                         Clerk, U.S. District and
                                                                               Bankruptcy Courts
                                 Holding a Criminal Term
                                                                                        9 Counts
                       Grand Jury Sworn in on January 8, 2021

T,NITED S'I'ATES 0F A}II]R.ICA                   cRtMTNAL NO. 2l-CR-378 (TJK)

                                                 MA(;ISTRATE NO. 21-MJ-340
                                                 MAGISTRATE NO. 2I-MJ.33O
ARTHURJACKMAN,
PAUL RAtr.                                       VIOLATIONS:
EDWARD GEORGE,JR.,                               l8 u.S.C. $$ ts12(c)(2),2
KEVIN A. TUCK, and                               (Obstruction of an Official Proceeding)
NATHANIEL A. TUCK,                               18 u.S.C. $ t7s2(a)(1)
  (also known as "Nathan" and "Tito"),           (Entering and Remaining in a Restricted
                                                 Building or Grounds)
                 l)cfcndan ts.                   18 U.S.C. $ l7s2(a)(2)
                                                 (Disorderly and Disruptive Conduct in a
                                                 Restricted Building or Grounds)
                                                 40 U.S.C. $ s10a(e)(2)(B)
                                                 (Entering and Remaining in the Gallery of
                                                 Congress)
                                                 40 II.S.C. $ sl0a(e)(2)(D)
                                                 (Disorderly Conduct in a Capitol Building)
                                                 40 u.S.C. $ sloa(e)(2)(G)
                                                 (Parading, Demonstrating, or Picketing in
                                                 a Capitol Building)
                                                 18 U.S.C. $ 231(a)(3)
                                                 (Civil Disorder)
                                                 l8 U.S.C. $ lll(a)(l)
                                                 (Assaulting, Resisting, or Impeding
                                                 Certain Officers)
                                                 18 U.S.C. $$ 641,2
                                                 (Theft of Government Property)


                                    INDIC'I'MEN'I
     The Grand Jury charges that:




       Case 5:21-mj-01716-BM Document 1 Filed 07/15/21 Page 1 of 5
                                           COT]NT ONE

       On or about january 6, 2021. within the District of Columbia and elsewhere,     AR'IHUR

JACKMAII, PAUL RAE, EDWARD GEORGE, JR.' KEVIN A. TUCK                          and   NATHANIEL

A. TUCK (also known as "Nathan" and "Tito")             attempted to, and did, corruptly obstruct,

influence, and impede an official proceeding, that is, a proceeding before Congress, specifically,

Congress's certification ofthe Electoral College vote as set out in the Twelfth Amendment ofthe

Constitution of the United States and 3 U.S.C. $$ l5-18.

       (Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
        I   8, United States Code, Sections 1512(c)(2) and 2)

                                           COUNT TWO

       On or about January 6, 2021, within the District of Columbia, ARTHUR JACKMAN,

PAUL RAE, EDWARD GEORGE, JR., KEVIN A. TUCK and NATHANIEL A. TUCK (also

krown as "Nathan" and "Tito") did knowingly enter and remain in a restricted building and

grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United States

Capitol and its grounds, where the Vice President and Vice President-elect were temporarily

visiting, without lawful authority to do so.

        (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
        United States Code, Section 1752(a)(l))

                                          COUNT THREE

        On or about January 6, 2021, within the District of Columbia, ARTHUR JACKMAN,

PAUL RAE, EDWARD GEORGE, JR., KEVIN A. TUCK and NATHANIEL A. TUCK (also

known as 'Nathan" and "Tito") did knowingly, and with intent to impede and disrupt the orderly

conduct     of Govemment business and official functions, engage in disorderly and disruptive

conduct in and within such proximity to, a restricted building and grounds, that is, any posted,



                                                   2



            Case 5:21-mj-01716-BM Document 1 Filed 07/15/21 Page 2 of 5
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where

the Vice President and Vice President-elect were tcmporarily visiting, when and so that such

conduct did in fact impede and disrupt the orderly conduct of Government business and official

functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       olTitle 18, United States Code, Section 17 52(a)(2))

                                            COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, ARTHUR JACKMAN'

EDWARD GEORGE, JR., and KEVIN A. TUCK willfully and knowingly entered                          and

remained in the gallery ofeither House ofCongress, without authorization to do so.

       (Entering and Remaining in the Gallery of Congress, in violation of Title 40, United
       States Code, Section   5I   04(e)(2)(B))

                                            COUNT FIVE

       On or about January 6, 2021, within the District of Columbia, ARTHUR JACKMAN'

PAUL RAE, EDWARD GEORGE, JR., KEVIN A. TUCK and NATHANIEL A. TUCK (also

known as'Nathan" and "Tito") willfully and knowingly engaged in disorderly and disruptive

conduct within the United States Capitol Grounds and in any of the Capitol Buildings with the

intent to impede, disrupt, and disturb the orderly conduct ofa session ofCongress and either House

of Congress, and the orderly conduct in that building of a hearing before or any deliberation of, a

committee of Congress or either House of Congress.

        (Disorderty Conduct in a Capitol Building, in violation of Title 40, United States Code,
        Section 5 I 04(e)(2)(D))

                                             COUNT SIX


        On or about January 6, 2021, within the District of Columbia, ARTHUR JACKMAN,

PAUL RAE, EDWARD GEORGE, JR., KEVIN A. TUCK and NATHANIEL A. TUCK (also

                                                  3



         Case 5:21-mj-01716-BM Document 1 Filed 07/15/21 Page 3 of 5
known as "NatJran" and "Tito") willfully and knowingly paraded, demonstrated, and picketed in

any Lrnited States ( apitul Building.

        (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
        United States Code, Section 5l0 (e)(2)(G))

                                            COUNT SEVEN

        On or about January     6,202l,within the District of Columbia, EDWARD GEORGE, JR.,

and NATHAIT{IEL A.         TUCK     (also known as "Nathan" and    "Tito") committed   and attempted to

commit an act to obstruct, impede, and interfere with a law enforcement officer lawfully engaged

in the lawful perlormance of his/her official duties incident to and during the commission of a civil

disorder, and the       civil disorder obstructed, delayed, and adversely affected the conduct      and

performance of a federally protected function.

        (Civil Disorder, in violation ofTitle     18, United States Code, Section 231(a)(3))


                                            COUNT EIGHT

        On or about January 6,2021, within the District of Columbia, EDWARD GEORGE' JR.'

did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee

ofthe United States, and ofany branch ofthe United States Government (including any member

of the uniformed services), and any person assisting such an officer and employee, while such

officer or employee was engaged in or on account ofthe performance of official duties, and where

the acts in violation   ofthis section involve physical contact with the victim and the intent to commit

another felony.

        (Assaulting, Resisting, or Impeding Certain Officers, in violation of Title I 8. LJnited
        States Code, Section I I l(a)( l))




                                                     4



          Case 5:21-mj-01716-BM Document 1 Filed 07/15/21 Page 4 of 5
                                        COUNT NINE

       On or about Janu ary 6,2021 . within the District of Columbia, ARTHU R   JACKMAN   and

EDWAR-D GEORGE, JR., did embezzle, steal, purloin, knowingly convert to his use and the use

ofanother, and without authority, sold, conveyed and disposed ofany record, voucher, money and

thing ofvalue of the United States and any department and agency thereof, that is, an American

Flag and flagpole, which have a value of less than $1000.

       (Theft ofGovernment Property, in violation of Title 18, United States Code, Sections
       641 and 2)



                                            A TRI.JE BILL:



                                             ITOREPERSON.


                            Y
Attorney ol'the United States in
and fbr the District of Columbia




                                                5



         Case 5:21-mj-01716-BM Document 1 Filed 07/15/21 Page 5 of 5
